Citation Nr: 0838880	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-09 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a claimed left knee 
disability.

2.  Entitlement to service connection for a claimed left 
thigh disability.

3.  Entitlement to service connection for claimed residuals 
of a fracture of the right hand.

4.  Entitlement to service connection for claimed 
hypertension.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to August 
1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.

Following the veteran's testimony before the undersigned 
Veterans Law Judge (VLJ) in a hearing at the RO in January 
2006, the Board remanded the issues on appeal back to the RO 
for further development of the record in November 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that a remand of the 
claim is warranted, even though such will, regrettably, 
further delay a final decision on the claim on appeal.

At the outset, the Board notes that the November 2006 Board 
Remand instructed, in pertinent part, that the RO provide the 
veteran with proper notice of the evidence he could submit as 
substitute for his service records and, after further 
development had been accomplished, furnish the veteran with a 
Supplemental Statement of the Case (SSOC).  The record 
reflects that the Appeals Management Center (AMC) mailed the 
notice letter to the veteran's last known address (113 E. 
Lemon Street, APT - 3).  In the interim, the veteran moved 
and the letter was forwarded to his updated address (527 N. 
Prince Street) in December 2006.  The correspondence was not 
returned as undeliverable.  

Subsequently, the June 2008 SSOC, mailed to the same address 
(527 N. Prince Street) was returned as undeliverable.  The 
Court has ruled that there is a "presumption of regularity" 
under which it is presumed that Government officials have 
properly discharged their official duties.  Clear evidence to 
the contrary is required to rebut the presumption of 
regularity.  See Ashley v. Derwinski, 2 Vet. App. 307, 311 
(1992) (citing United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO. 

In the present case, the AMC mailed notice of the SSOC to the 
veteran's last known address of record (527 N. Prince 
Street); however, as noted the record clearly reveals that 
the June 2008 SSOC was returned as undeliverable.  Thus, the 
Board finds that another remand is necessary in order to 
ensure due process and afford the veteran every consideration 
with respect to the issue on appeal.  To that end, the Board 
observes that notice of the veteran's May 2008 VA examination 
was mailed to him, C/O [a specific individual], 1545 Princess 
Anne Drive.  This notice was not returned undeliverable and 
the record shows that the veteran did in fact report for the 
VA examination.

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has determined that a remand by the Board 
confers upon a claimant, as a matter of law, the right to 
compliance with remand orders.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).  In this regard, in the November 
2006 remand, the Board instructed the RO to again search for 
the service medical records.  If it was determined the 
records were still unavailable and further efforts to obtain 
those documents would be futile, the RO was instructed to 
follow the procedures outlined in M21-1MR, Part III, Subpart 
iii, ch. 2, Section I, para. 59, and draft a memorandum 
reflecting a formal finding regarding the unavailability of 
the service medical records.  The veteran was to be notified 
of this finding in accordance with established procedures.  
Thus, as required by the November 2006 remand, the RO has 
failed to prepare a formal finding regarding the 
unavailability of the service medical records and failed to 
notify the veteran of this finding.  

Finally, the Board notes that the veteran reported that he 
was stationed at Cherry Point (North Carolina), Cubi Point 
(Philippines) and Naval Air Station (NAS) Memphis during his 
period of service.  While it is clear the National Personnel 
Records Center (NPRC) does not have copies of the veteran's 
service medical records, the medical stations at these 
service installations may in fact have copies of the 
veteran's service medical records germane to the issues on 
appeal.  Thus, the RO should attempt to contact the 
appropriate officials located at these military installations 
in an effort to attempt to locate the veteran's service 
medical records.   
 
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and request that he update his address 
for the record.  If unable to verify the 
veteran's current address, the RO should 
mail correspondence to the addressed used 
by the medical center, which is the last 
address at which it seems appellant 
received mail.  In this regard, the 
veteran should be advised that the duty 
to assist is not always a one-way 
street.  A veteran seeking help cannot 
passively wait for it in those 
circumstances where he may or should have 
information that is essential in 
obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  
If he fails to provide an updated 
address, the Board is of the opinion that 
no further assistance will be required on 
the part of the VA.

2.  The RO/AMC should make another 
attempt to obtain the veteran's service 
medical records, to include search at the 
military installations where the veteran 
was stationed Cherry Point (North 
Carolina), Cubi Point (Philippines) and 
NAS Memphis.  If necessary, the RO/AMC 
should consider special follow-up by its 
military records specialist and/or 
referral of the case to the Adjudication 
Officer or designee for a formal finding 
of the unavailability of the alleged 
missing service medical records.  If it 
is determined that the service medical 
records are unavailable and further 
efforts to obtain the documents would be 
futile, then the RO should follow the 
procedures outlined in M21-1MR, Part III, 
Subpart iii, ch. 2, Section I, para. 59, 
and draft a memorandum reflecting a 
formal finding regarding the 
unavailability of the service medical 
records.  The veteran must be notified of 
this finding in accordance with 
established procedures.

3.  After completion of the above 
development, the RO must readjudicate the 
issues on appeal, as appropriate if 
additional evidence is located.  (At a 
minimum, the prior supplemental statement 
of the case must be sent to the veteran 
at the most recent address of record.)  
If the determination remains adverse to 
the veteran, he should be furnished with 
a SSOC and given an opportunity to 
respond thereto. 

Then if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




